Case 1:18-cv-02055-KMW-GWG Document 161-2 Filed 09/08/20 Page 1 of 22




                    Exhibit B
9/7/2020            Case 1:18-cv-02055-KMW-GWG
                                         G 2 a .c Ma Document        161-2F Filed
                                                     - 18-c -02055-LTS-GWG          09/08/20
                                                                               d . Ra O , I c. a Page 2 of 22



                                                                                                                                    C       F adga e <cf@g 2 a .c       >



 18-c -02055-LTS-GWG Fe g d . RageO , I c. e a
 C     F adga e <cf@g 2la .c m>                                                                                                             F i, Ma 25, 2018 a 12:32 PM
 T : A d e Ge be <a d e @kgfi m.c m>
 Cc: e el e@kgfi m.c m, A d ea Tim   e <a @g 2la .c m>

   Hi A d e ,

   A di c      ed, he e a e a c                le f am le c ee   h       .

   Rega d ,
   Ch i

   C    Fa a
   Pa
   Ga     ,S a,S         ,Fa a                            LLP
   164 W    25 S     ,S    11R
   N    Y ,N     Y   10001
   D +1-347-826-5020
   C +1-917-215-8732
   T +1-212-380-3623
   F +1-347-537-4540
       .g 2la .c m



   T                a                     a                          a           (               a a a             )               a,
                                 a            ab    ,a     a b               a                   .I    a                   a                                        ,
           a          b                         a a              a           ,       b       ,                                 a        ,   a                  ,
                     b           .I             a                                        a           ,     a       -                         a
   a                                  a           a a      a                                                   a                   . T                 a
           a    a                a                 .

   T                                                        b       I                a R     S     ,               a       b                 a a           a
    a a                      a                              a     (                    a a a       )                                          b        ,
   a    a            b                ,                       ()a                       a    a a b                                      I    a R           C
   ( )                   ,   a                                       a                   a a   a a                     a   a                       .
1/30/2018        Case 1:18-cv-02055-KMW-GWG Document   161-2 Filed 09/08/20 Page 3 of 22
                                                80's Madonna

            Create         Sell                   FREE SHIPPING on all orders over $150!          Track Order     Login



                                              Search millions of products

                                                                                                           Get Started
            COLLECTIONS        GUYS       GIRLS    KIDS   SWEATSHIRTS    HOME DECOR        SALE   READY TO SHIP    MORE




                                                                                                                          WELCOME




                                                           AS SEEN ON



https://www.rageon.com/products/80s-madonna                                                                                   1/10
1/30/2018          Case 1:18-cv-02055-KMW-GWG Document   161-2 Filed 09/08/20 Page 4 of 22
                                                  80's Madonna




                                                                                                                   
                      $25                     $25                 $25                    $35                       $65

                                                         25    1 1


            80's Madonna
            by: javi9802
            $40 Save 38%
            $25
            Size
             PICK A SIZE                                           Sizing Chart




                                                                                                                     WELCOME
                                       
                 Standard - Single Sided 
                 Premium - Double Sided 
                                        

                                              
                 Ultra Premium - Double Sided 
            Quantity                Save Money! Order In Bulk

             1




                                                    ADD TO CART

            Share to earn 10% commission. Learn more.

              Share

            About                               Specs                          Sizing


            Estimated 10 business days production time + shipping time, unless coupled with products that have a
            longer stated production time.




https://www.rageon.com/products/80s-madonna                                                                              2/10
1/30/2018        Case 1:18-cv-02055-KMW-GWG Document   161-2 Filed 09/08/20 Page 5 of 22
                                                80's Madonna

                                                                                Report Design


      Comments

      nathanakulp15 1 year ago.
      Super Like or Like my recents for me to do the same!



                                              BOUGHT WITH THIS ITEM




                                                                                                WELCOME




                                                        Madonna O.B.B
                                                          bianr1984
                                                       $25.00 $40.00

https://www.rageon.com/products/80s-madonna                                                         3/10
1/30/2018        Case 1:18-cv-02055-KMW-GWG Document   161-2 Filed 09/08/20 Page 6 of 22
                                                80's Madonna




                                              The Kitten No One Loved T-Shirt              WELCOME
                                                       Urban Threads
                                                     $40.00 $60.00




https://www.rageon.com/products/80s-madonna                                                    4/10
1/30/2018        Case 1:18-cv-02055-KMW-GWG Document   161-2 Filed 09/08/20 Page 7 of 22
                                                80's Madonna




                                                                                           WELCOME
                                              Wizard of Paws T-Shirt
                                                   Let's Rage
                                                $40.00 $60.00




https://www.rageon.com/products/80s-madonna                                                    5/10
1/30/2018        Case 1:18-cv-02055-KMW-GWG Document   161-2 Filed 09/08/20 Page 8 of 22
                                                80's Madonna




                                              Cat Cobain T-Shirt
                                                  Let's Rage
                                               $40.00 $60.00




                                                                                           WELCOME




https://www.rageon.com/products/80s-madonna                                                    6/10
1/30/2018        Case 1:18-cv-02055-KMW-GWG Document   161-2 Filed 09/08/20 Page 9 of 22
                                                80's Madonna




                                              Thundercat T-Shirt
                                                 Let's Rage
                                               $40.00 $60.00




                                                                                           WELCOME




                                               Catnado T-Shirt
                                                 Let's Rage
                                               $40.00 $60.00




https://www.rageon.com/products/80s-madonna                                                    7/10
1/30/2018       Case 1:18-cv-02055-KMW-GWG Document    161-2 Filed 09/08/20 Page 10 of 22
                                                80's Madonna




                                                                                            WELCOME
                                              Titanic Cat T-Shirt
                                                  Let's Rage
                                              $40.00 $60.00




https://www.rageon.com/products/80s-madonna                                                     8/10
1/30/2018       Case 1:18-cv-02055-KMW-GWG Document    161-2 Filed 09/08/20 Page 11 of 22
                                                80's Madonna




                                                                                            WELCOME
                                                                 Taco Cat T-Shirt
                                                                    Classics
                                                                 $44.99 $59.99




      About
      Careers
      Get Support
      FAQ
      Refunds and Exchanges
      Bulk Orders
      Art Submission
      Shipping
      Size Charts
      Press Page
      Model For Us!
      Aﬃliate Program
                                         FREE WORLDWIDE SHIPPING on all orders over $150




                                                                                  
                                                                Latest Blog Post
      Why Facebook?
      Copyright © 2018 RageOn! - Dream it. Share it. Wear it!

      Terms of Service | Privacy Policy | Report Abuse/DMCA

https://www.rageon.com/products/80s-madonna                                                     9/10
1/30/2018       Case 1:18-cv-02055-KMW-GWG Document    161-2 Filed 09/08/20 Page 12 of 22
                                                80's Madonna




                                                                                            WELCOME




https://www.rageon.com/products/80s-madonna                                                    10/10
1/30/2018       Case 1:18-cv-02055-KMW-GWG Document
                                               Madonna161-2
                                                       O.B.B Filed 09/08/20 Page 13 of 22
            Create          Sell                    FREE SHIPPING on all orders over $150!          Track Order     Login



                                                Search millions of products

                                                                                                             Get Started
            COLLECTIONS        GUYS       GIRLS      KIDS   SWEATSHIRTS    HOME DECOR        SALE   READY TO SHIP    MORE




                                                                                                                            WELCOME




                                                             AS SEEN ON



https://www.rageon.com/products/madonna-o-b-b                                                                                   1/10
1/30/2018          Case 1:18-cv-02055-KMW-GWG Document
                                                  Madonna161-2
                                                          O.B.B Filed 09/08/20 Page 14 of 22




                                                                                                                   
                      $25                       $31                $35                   $65                       $80

                                                          9     0 0


            Madonna O.B.B
            by: bianr1984
            $40 Save 38%
            $25
            Size
             PICK A SIZE                                            Sizing Chart




                                                                                                                     WELCOME
                                       
                 Standard - Single Sided 
                 Premium - Double Sided 
                                        

                 Ultra Premium - Double Sided  
            Quantity                 Save Money! Order In Bulk

             1




                                                      ADD TO CART

            Share to earn 10% commission. Learn more.

              Share

            About                                 Specs                        Sizing


            Estimated 10 business days production time + shipping time, unless coupled with products that have a
            longer stated production time.




https://www.rageon.com/products/madonna-o-b-b                                                                            2/10
1/30/2018       Case 1:18-cv-02055-KMW-GWG Document
                                               Madonna161-2
                                                       O.B.B Filed 09/08/20 Page 15 of 22




                                                                                Report Design


      Comments



                                                    No comments. Make one!




                                                BOUGHT WITH THIS ITEM




                                                                                                WELCOME




https://www.rageon.com/products/madonna-o-b-b                                                       3/10
1/30/2018       Case 1:18-cv-02055-KMW-GWG Document
                                               Madonna161-2
                                                       O.B.B Filed 09/08/20 Page 16 of 22




                                                        80's Madonna
                                                           javi9802
                                                       $25.00 $40.00




                                                                                            WELCOME




                                                The Kitten No One Loved T-Shirt
                                                         Urban Threads
                                                       $40.00 $60.00


https://www.rageon.com/products/madonna-o-b-b                                                   4/10
1/30/2018       Case 1:18-cv-02055-KMW-GWG Document
                                               Madonna161-2
                                                       O.B.B Filed 09/08/20 Page 17 of 22




                                                                                            WELCOME
                                                Wizard of Paws T-Shirt
                                                     Let's Rage
                                                  $40.00 $60.00




https://www.rageon.com/products/madonna-o-b-b                                                   5/10
1/30/2018       Case 1:18-cv-02055-KMW-GWG Document
                                               Madonna161-2
                                                       O.B.B Filed 09/08/20 Page 18 of 22




                                                                                            WELCOME
                                                Cat Cobain T-Shirt
                                                    Let's Rage
                                                $40.00 $60.00




https://www.rageon.com/products/madonna-o-b-b                                                   6/10
1/30/2018       Case 1:18-cv-02055-KMW-GWG Document
                                               Madonna161-2
                                                       O.B.B Filed 09/08/20 Page 19 of 22




                                                Thundercat T-Shirt
                                                   Let's Rage
                                                $40.00 $60.00




                                                                                            WELCOME




https://www.rageon.com/products/madonna-o-b-b                                                   7/10
1/30/2018       Case 1:18-cv-02055-KMW-GWG Document
                                               Madonna161-2
                                                       O.B.B Filed 09/08/20 Page 20 of 22




                                                 Catnado T-Shirt
                                                   Let's Rage
                                                $40.00 $60.00




                                                                                            WELCOME




                                                Titanic Cat T-Shirt
                                                    Let's Rage
                                                $40.00 $60.00




https://www.rageon.com/products/madonna-o-b-b                                                   8/10
1/30/2018       Case 1:18-cv-02055-KMW-GWG Document
                                               Madonna161-2
                                                       O.B.B Filed 09/08/20 Page 21 of 22




                                                                                            WELCOME
                                                          Taco Cat T-Shirt
                                                             Classics
                                                          $44.99 $59.99




      About
      Careers
      Get Support
      FAQ
      Refunds and Exchanges
      Bulk Orders
      Art Submission
      Shipping
      Size Charts
      Press Page
      Model For Us!
      Aﬃliate Program
                                         FREE WORLDWIDE SHIPPING on all orders over $150
https://www.rageon.com/products/madonna-o-b-b                                                   9/10
1/30/2018       Case 1:18-cv-02055-KMW-GWG Document
                                               Madonna161-2
                                                       O.B.B Filed 09/08/20 Page 22 of 22




                                                                             
                                                                Latest Blog Post
      Why Facebook?

      Copyright © 2018 RageOn! - Dream it. Share it. Wear it!

      Terms of Service | Privacy Policy | Report Abuse/DMCA




                                                                                            WELCOME




https://www.rageon.com/products/madonna-o-b-b                                                  10/10
